[DO NOT PUBLISH]



                   IN THE UNITED STATES COURT OF APPEALS

                             FOR THE ELEVENTH CIRCUIT             FILED
                            _____________________________U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                             MAY 1, 2008
                                     No. 07-11475
                            _____________________________ THOMAS K. KAHN
                                                               CLERK

                           D. C. Docket No. 05-01761 CV-AR-S

BERNARD WILKERSON,

                                                              Plaintiff-Appellant,
       versus

CITY OF BIRMINGHAM, ALABAMA, a body politic,
TIMOTHY SCOTT ZIMMERMAN, individually and
in his official capacity as an employee of the City of
Birmingham, Alabama,

                                                              Defendants-Appellees,

                   _________________________________________

                      Appeal from the United States District Court
                         for the Northern District of Alabama
                   _________________________________________

                                         (May 1, 2008)

Before EDMONDSON, Chief Judge, WILSON, Circuit Judge, and ALTONAGA,*
District Judge.

  *
    Honorable Cecilia M. Altonaga, United States District Judge for the Southern District of Florida,
sitting by designation.
PER CURIAM:

      This appeal is from the grant of summary judgment to a policeman

defendant and his municipal employer. The case is a civil action for damages

based on an alleged unlawful seizure of plaintiff: the policeman shot and seriously

injured plaintiff.

      We have heard oral argument. We have also reviewed the record, including

a video tape recording from the convenience store at which the shooting occurred

and an affidavit from plaintiff in which he, among other things, set out evidence of

his peaceful character.

      No reversible error has been demonstrated. We affirm the judgment.

      AFFIRMED.




                                         2